TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00083-CR




                                   Bryan Patterson, Appellant


                                                 v.


                                  The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 00-104-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Bryan Patterson seeks to appeal from a judgment of conviction for murder. Sentence

was imposed on July 6, 2000. Patterson filed his pro se notice of appeal on February 6, 2006. The

notice was clearly filed too late. See Tex. R. App. P. 26.2(a). Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: March 2, 2006

Do Not Publish




                                              2